Case 3:17-cv-05683-BHS Document 107 Filed 09/16/19 Page 1 $3
Case 3:17-cv-05683-BHS Document 106 Filed 09/16/19 Page 1 of f

 

 

 

1 . Judge: Hon. Benjamin H. Settle
2
3
4
5
6
7
8 IN THE UNITED STATES DISTRICT COURT
9 FOR THE WESTERN DISTRICT OF WASHINGTON
10 JAMES T. NORVELL, Case No.: 3:17-cv-05683-BHS
11 Plaintiff, STIPULATION AND PROPOSED——
ORDER TO CONTINUE TRIAL
12 ||.
13 || BNSF RAILWAY COMPANY, a Delaware
14 corporation,
15 Defendant.
16
17
18 - WHEREAS the parties stipulate to continue trial to December 3, 2019. The parties
19 further stipulate that Defendant will endeavor to find a neutral expert to help Plaintiff interpret

9 || the raw data from the event recorder from Locomotive 2339 from the incident at issue in this

21 || case and work together to facilitate this process.
22
23

 

24

25

STIPULATION AND PROPOSED ORDER TO CONTINUE TRIAL - 1
(3:17-CV-05683 -BHS) Jeff R. Dingw,
EIGHT & SAND
550 W B Street, Fourth Floor
San Diego, CA 92101
619-796-3464
jeff@eightandsandlaw.com

 

 

 
 

 

 

 

Case 3:17-cv-05683-BHS Document 107 Filed 09/16/19 Page 2 a
Case 3:17-cv-05683-BHS Document 106 Filed 09/16/19 Page 2 of

RESPECTFULLY SUBMITTED this 16" day of September 2019.

s/Jeff R. Dingwall
Jeff R. Dingwall (CA #265432)

EIGHT & SAND

550 W B Street, Fourth Floor
San Diego, CA 92101

T: (619) 7963464

F: (619) 7178762

E: jeff@eightandsandlaw.com
Pro hac vice

s/Elizabeth Quick
Elizabeth Quick (WSBA #28869)

QUICK LAW GROUP PLLC

520 Kirkland Way, Suite 400
Kirkland, WA 98033

Tel: (425) 5768150

Fax: (206) 6942587

Email: liz@quicklawgrouppllc.com
Attorneys for Plaintiff

s/W. Chris Harrison

W. Chris Harrison

Appearing Pro Hac Vice
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.
International Place, Tower II

6410 Poplar Avenue, Suite 300
Memphis, TN 38119

Tel: (90) 766-4311

Fax: (901) 767-7411
Chris.harrison@ogletree.com

Denise L. Ashbaugh

ARETE LAW GROUP PLLC
1218 Third Avenue, Suite 2100
Seattle, WA 98101

Phone: (206) 428-3250

Fax: (206) 428-3251
dashbaugh@aretelaw.com
Attorneys for Defendant

STIPULATION AND PROPSSED ORDER TO CONTINUE TRIAL - 2
(3:17-CV-05683 -BHS) Jeff R. Dingw,
EIGHT & SAND
550 W B Street, Fourth Floor
San Diego, CA 92101
619-796-3464
jeff@eightandsandlaw.com

 
 

& WwW N

oC S&S NSN HD NN

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 3:17-cv-05683-BHS Document 107 Filed 09/16/19 Page 3 0d3
Case 3:17-cv-05683-BHS Document106 Filed 09/16/19 Page 3 of ff

ORDER

IN CONFORMITY with the foregoing Stipulation, trial and certain trial related
deadlines are continued as follows:
1. Defendant will endeavor to find a neutral expert to help Plaintiff interpret the
raw data from the event recorder from Locomotive 2339 from the incident at issue in this case
and work together to facilitate this process; and—

2. Trial is hereby scheduled to commence: December 3, 2019avd ‘
ITISSO ORDERED. | +e Gerk shaw ase er ner &

Colwtte

DATED this [b day of ;

     

. SETTLE
JUDGE

   

UNITED STATES DIS

STIPULATION AND PROPOSED ORDER TO CONTINUE TRIAL - 3
(3:17-CV-05683 -BHS) Jeff R. Dingw,
EIGHT & SAND
550 WB Street, Fourth Floor
San Diego, CA 92101
619-796-3464
jeff@eightandsandlaw.com

 
